internal_revenue_service number release date uil date cor-123957-00 the honorable lindsey graham member u s house of representative sec_5 federal building york street ne aiken south carolina attention dear congressman graham and thank you for your letter of date on behalf of ms other constituents they ask why the internal_revenue_service has not readjusted the business standard mileage rate to reflect the recent increase in gasoline prices we are pleased to tell you that on date the irs announced that the business standard mileage rate will increase from cents a mile to cents a mile effective date the primary reason for the increase was due to the jump in gasoline prices we hope the following information concerning the rate is helpful gasoline prices we realize increased gasoline prices are an economic burden however the cost of gasoline is only one part of the business standard mileage rate which includes fixed and operating automobile costs these costs include depreciation or lease payments maintenance and repairs insurance and license and registration fees in addition to gasoline and oil less than one-third of the business standard mileage rate comes from the cost of gasoline and oil setting the business standard mileage rate the rate is a national average determined by an annual study performed by an independent_contractor who is an expert in the cost analysis of business use of automobiles the contractor uses recent data from each state on the component costs of operating the most popular automobiles the contractor then combines this data to achieve a national composite cents-per-mile rate advantages of using the business standard mileage rate reducing a taxpayer’s record-keeping burden is the principal advantage of using the rate gasoline prices rise and fall during the year but taxpayers may continue to use the same rate without having to keep records of actual expenses although rising gasoline prices can be a disadvantage for taxpayers who use the rate falling prices can work to their advantage for example although gasoline prices fell in for all of and through date taxpayers were able to use the rate reflecting the earlier higher prices taxpayer’s options to deduct the ordinary and necessary expenses of using an automobile for business purposes a taxpayer must substantiate the cost date place and business_purpose of each use of the automobile by adequate_records for the cost the taxpayer has two options substantiate actual cost by keeping records or by other_sufficient_evidence use the business standard mileage rate using the business standard mileage rate gives approximate not actual costs taxpayers can deduct the actual business_expenses of using a personally-owned automobile which may be advantageous when automobile costs are rising publication travel entertainment gift and car expenses contains more information on how to substantiate expenses i have enclosed the relevant pages from that publication i hope this information is helpful please call channing horton identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
